TO BE PUBLISHED



              Supreme Court of Kentucky
                              2022-SC-0002-KB


KENTUCKY BAR ASSOCIATION                                               MOVANT



V.                           IN SUPREME COURT



JUSTIN JEROME MARCUM                                             RESPONDENT


                            OPINION AND ORDER


      Justin Jerome Marcum, whose bar roster address is P.O. Box 2531,

Williamson, West Virginia 25661, KBA Member Number 97426, was admitted

to the practice of law in the Commonwealth of Kentucky on January 11, 2017.

On November 5, 2021, the Supreme Court of Appeals of West Virginia entered

an order suspending Marcum from the practice of law in that state for two

years with a stay of the suspension after six months and imposing a period of

supervised probation. That order became final on December 7, 2021.

Thereafter, the Kentucky Bar Association (KBA) filed a petition with this Court

asking that we impose reciprocal discipline pursuant to Supreme Court Rule

(SCR) 3.435. We ordered Marcum to show cause why we should not impose

such discipline, and he did not respond. Accordingly, this Court hereby

suspends Marcum from the practice of law for two years with six months of

that suspension to be served and the remainder to be probated until the
completion of his contract with the West Virginia Judicial and Lawyer

Assistance Program, as consistent with the order of the Supreme Court of

Appeals of West Virginia.

                                   I. BACKGROUND

      On February 8, 2020, the West Virginia Lawyer Disciplinary Board

Investigative Panel issued a formal statement of charges against Marcum that

included four counts that alleged multiple violations of that state’s lawyer

disciplinary rules, the West Virginia Rules of Professional Conduct. The

Hearing Panel Subcommittee of the Lawyer Disciplinary Board conducted an

evidentiary hearing on September 21, 2020. The Hearing Panel Subcommittee

then submitted a report and recommendations to the Supreme Court of

Appeals of West Virginia. After reviewing the record and the briefs filed by the

parties, the Supreme Court of Appeals of West Virginia found that Marcum

violated five of West Virginia’s Rules of Professional Conduct.

      The Supreme Court of Appeals of West Virginia found that Marcum made

multiple posts on Facebook attempting to solicit business without including

the name and address of at least one lawyer or law firm responsible for the

content. He also failed to include the words “Advertising Material” in the posts.

By making these posts on Facebook without the required wording, Marcum

violated Rules 7.2(c)1 and 7.3(c)2.


        1 West Virginia Rule of Professional Conduct 7.2(c) requires that “[a]ny

communication made pursuant to this Rule shall include the name and office address
of at least one lawyer or law firm responsible for its content.”
      2   West Virginia Rule of Professional Conduct 7.3(c) provides that

                                            2
      The Supreme Court of Appeals of West Virginia also found that Marcum

represented a client who had been charged with one count of delivery of a

controlled substance and three counts of conspiracy to deliver a controlled

substance. Significantly, this representation occurred after Marcum himself

had illegally purchased drugs from the client.3

      The client was first appointed counsel by the trial court. However, at the

client’s arraignment on April 25, 2018, the client told the circuit court judge

that Marcum would be representing him instead. In June of 2018, Marcum

worked out a plea agreement by which the client would plead guilty to two

counts of conspiracy to deliver a controlled substance, and the client would be

sentenced to serve a period of incarceration. After entry of the guilty plea but

before sentencing, Marcum moved to withdraw as the client’s counsel. Marcum

cited both a possible conflict of interest as well as unpaid fees. Thereafter, the

client was again appointed counsel. Said appointed counsel reviewed the

discovery in the client’s case and viewed surveillance footage from the client’s

home. The surveillance footage showed Marcum driving his vehicle (bearing his




      [e]very written, recorded or electronic communication from a lawyer
      soliciting professional employment from anyone known to be in need of
      legal services in a particular matter shall include the words “Advertising
      Material” on the outside envelope and at the beginning and ending of any
      recorded, if any, or electronic communication, unless the recipient of the
      communication is a person specified in (a)(1) or (a)(2).
      3  The client’s name is Jackie Lee Marcum. He is not related to the respondent in
this matter. However, because their last names are the same, to avoid confusion, we
refer to Jackie Lee Marcum as “the client” in this Opinion and Order.

                                          3
“House of Delegates” license plate)4 to the client’s home. The footage then

showed the client giving Marcum pills in exchange for money. Also included in

the discovery items reviewed by appointed counsel was a ledger used to track

individuals who owed the client money for the purchase of drugs. Marcum’s

name appeared in this ledger. Ultimately, appointed counsel was able to set

aside client’s plea agreement and to negotiate a new, more favorable agreement

that avoided incarceration.

      Based on the above described conduct, the Supreme Court of Appeals of

West Virginia found Marcum violated three of West Virginia’s Rules of

Professional Conduct. That court found Marcum violated Rule 1.7(a)5 by

representing the client after purchasing illegal drugs from the client, thus

having a conflict of interest during that representation. The court also found

Marcum violated Rule 8.4(b)6 by purchasing illegal drugs from the client.




       4 Marcum was a duly elected member of the West Virginia House of Delegates at

the time of all events recounted in this Opinion and Order.
      5   West Virginia Rule of Professional Conduct 1.7(a) provides in relevant part:
      [A] lawyer shall not represent a client if the representation involves a
      concurrent conflict of interest. A concurrent conflict of interest exists if:
      (1) the representation of one client will be directly adverse to another
      client; or
      (2) there is significant risk that the representation of one or more clients
      will be materially limited by the lawyer’s responsibilities to another client,
      a former client or a third person or by a personal interest of the lawyer.
      6 West Virginia Rule of Professional Conduct 8.4(b) defines “professional
misconduct for a lawyer” as “commit[ting] a criminal act that reflects adversely on the
lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects.”

                                             4
Finally, the court found Marcum violated Rule 8.4(d)7 by “work[ing] out a plea

offer with [the client] without explaining his own involvement in the purchase

of illegal drugs from [the client].”

      After finding Marcum violated five of West Virginia’s Rules of Professional

Conduct, the Supreme Court of Appeals of West Virginia weighed aggravating

and mitigating factors to determine a sanction for his unethical behavior. The

Supreme Court of Appeals of West Virginia found the following aggravating

factors: the purchase of illegal drugs, that Marcum “held public office at the

time” of the rule violations, and that Marcum “acted dishonestly and with a

selfish motive.” That court found the following mitigating factors:

      the absence of a prior disciplinary record, [Marcum]’s inexperience
      in the practice of law, his chemical dependency and interim
      rehabilitation, personal or emotional problems, full and free
      disclosure to the Board or cooperative attitude toward the
      proceedings, good character or reputation, physical or mental
      disability or impairment, no delay in the disciplinary proceedings,
      and expression of remorse.

The court specifically “commend[ed] [Marcum]’s recognition of his addiction

and success in treatment and continued rehabilitation.” The Supreme Court of

Appeals of West Virginia then ordered the following:

      (1) The respondent is suspended from the practice of law for a
      period of two years with a stay of the suspension after six months
      having been served and for imposition of a period of supervised
      probation for the remaining period of respondent’s contract with
      the West Virginia Judicial and Lawyer Assistance Program; (2)
      immediate imposition of the remaining one-and-a-half year
      suspension if any conditions or requirements of the West Virginia


      7West Virginia Rule of Professional Conduct 8.4(d) defines “professional
misconduct for a lawyer” as “engag[ing] in conduct that is prejudicial to the
administration of justice.”

                                          5
      Judicial and Lawyer Assistance Program contract or other Rules of
      Professional Conduct are violated after a petition to this Court; (3)
      respondent be required to complete an additional nine Continuing
      Legal Education hours in ethics and/or substance abuse
      education in addition to the twenty-four hours already required of
      him by the West Virginia State Bar, with the additional nine hours
      being completed during the six-month suspension; (4) respondent
      comply with the terms and conditions of his West Virginia Judicial
      and Lawyer Assistance Program contract; (5) that respondent
      comply with the provisions of Rule 3.28 of the Rules of Lawyer
      Disciplinary Procedures; and, (6) respondent must reimburse the
      Office of Disciplinary Counsel for the costs of these proceedings in
      the amount of $3,981.56 pursuant to Rule 3.15 of the Rules of
      Lawyer Disciplinary Procedure.

      Following Marcum’s suspension from the practice of law in West Virginia,

the KBA filed a petition with this Court asking that we impose reciprocal

discipline pursuant to SCR 3.435. We ordered Marcum to show cause why we

should not impose such discipline, and he did not respond.

                                   II. ANALYSIS

      When this Court is presented with an attorney facing disciplinary action

in another jurisdiction, the Court must decide whether identical reciprocal

discipline is warranted here in the Commonwealth. This Court “shall impose

the identical discipline unless Respondent proves by substantial evidence: (a) a

lack of jurisdiction or fraud in the out-of-state disciplinary proceeding, or (b)

that misconduct established warrants substantially different discipline in this

state.” SCR 3.435(4). Without such “substantial evidence,” “a final adjudication

in another jurisdiction that an attorney has been guilty of misconduct shall

establish conclusively the misconduct for purposes of a disciplinary proceeding

in this State.” SCR 3.435(4)(c).



                                         6
       “This Court typically imposes the same sanction as the reciprocal state,

so long as our rules are similar.” Kentucky Bar Ass’n v. Gardiner, 638 S.W.3d

415, 416 (Ky. 2022) (citing Kentucky Bar Ass’n v. Harwood, 341 S.W.3d 85 (Ky.

2011); SCR 3.435). Although Kentucky does not have an equivalent to West

Virginia Rule of Professional Conduct 7.2(c), which requires the name and

address of at least one lawyer or law firm responsible for the content of any

advertising material to be included in the material, we do have an equivalent to

West Virginia Rule of Professional Conduct 7.3(c). SCR 3.130(4.5)(3) requires

that

       [e]very written, recorded or electronic communication from a
       lawyer soliciting professional employment from anyone known to
       be in need of legal services in a particular matter shall include the
       words “Advertising Material” on the outside of the envelope, if any,
       or in the subject line if sent as an email, and at the beginning and
       ending of any recorded or electronic communication, unless the
       recipient of the communication is a person specified in paragraphs
       (1)(a) or (1)(b).

Kentucky does not have a rule equivalent to West Virginia’s Rule 8.4(d), which

defines “professional misconduct for a lawyer” as “engaging in conduct that is

prejudicial to the administration of justice,” but we do have an equivalent to

both Rule 1.7(a) and 8.4(b). SCR 3.130(1.7)(a) provides that

       a lawyer shall not represent a client if the representation involves a
       concurrent conflict of interest. A concurrent conflict of interest
       exists if:

       (1) the representation of one client will be directly adverse to
       another client; or

       (2) there is a significant risk that the representation of one or more
       clients will be materially limited by the lawyer's responsibilities to
       another client, a former client or a third person or by a personal
       interest of the lawyer.
                                          7
SCR 3.130(8.4), in relevant part, provides, “It is professional misconduct for a

lawyer to: . . . (b) commit a criminal act that reflects adversely on the lawyer’s

honesty, trustworthiness or fitness as a lawyer in other respects.”

      Finally, in the case before us, Marcum has failed to provide any evidence

showing a lack of jurisdiction or fraud in the West Virginia proceedings, or any

reason our Court should impose a lesser discipline upon him. As such, we

follow the Rules of this Court and impose identical discipline.

      ACCORDINGLY, IT IS HEREBY ORDERED THAT:

   1. Justin Jerome Marcum is suspended from the practice of law in the

      Commonwealth of Kentucky for two years with 180 days of that to be

      served and the remainder to be probated until successful completion of

      his contract with the West Virginia Judicial and Lawyer Assistance

      Program (JLAP);

   2. During the period of his Kentucky probation, Marcum shall fully comply

      with all terms and conditions of his West Virginia supervised probation

      and his JLAP contract. Should he fail to comply with any term or

      condition of his supervised probation or his JLAP contract or violate any

      Kentucky Rule of Professional Conduct, Bar Counsel may petition this

      Court for immediate imposition of the remainder of his suspension;

   3. If he has not already done so, pursuant to SCR 3.390, Marcum shall

      promptly take all reasonable steps to protect the interests of his clients,

      including, within ten days after the issuance of this order, notifying by

      letter all clients of his inability to represent them and of the necessity
                                         8
  and urgency of promptly retaining new counsel and notifying all courts

  or other tribunals in which Marcum has matters pending. Marcum shall

  simultaneously provide a copy of all such letters to the Office of Bar

  Counsel;

4. If he has not already done so, pursuant to SCR 3.390, Marcum shall

  immediately cancel any pending advertisements, shall terminate any

  advertising activity for the duration of the term of suspension, and shall

  not allow his name to be used by a law firm in any manner until he is

  reinstated;

5. Pursuant to SCR 3.390, Marcum shall not, during the term of

  suspension and until reinstatement, accept new clients or collect

  unearned fees; and

6. In accordance with SCR 3.450, Marcum shall pay all costs associated

  with these disciplinary proceedings against him, and for which execution

  may issue from this Court upon finality of this Opinion and Order.

  All sitting. All concur.

  ENTERED: April 28, 2022.


                                 ______________________________________
                                 CHIEF JUSTICE MINTON




                                    9